Citation Nr: 0628694	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which in pertinent part, denied the 
veteran's claim for entitlement to special monthly 
compensation (SMC) based on a need for the regular aid and 
attendance (A&A) or on account of being housebound.  The case 
was previously remanded for additional development.  This 
development has been completed to the extent possible and the 
case has been retuned to the Board for adjudication.  

The veteran originally requested a personal hearing at the RO 
before a Hearing Officer regarding the issues on appeal but 
in a subsequently received statement from the veteran, he 
indicated that he wished to withdraw his hearing request. 
Based on that submission, the Board deems the veteran's 
hearing request withdrawn.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected PTSD is rated as 100 
percent disabling; service connection is also in effect for 
residuals of fractures of the right clavicle and the 7th 
cervical vertebra (C7) with post-operative laminectomy and 
fusion, which are rated  30 percent.  

3.  The veteran is not blind nor is he institutionalized in a 
nursing home on account of physical or mental incapacity.

4.  The medical evidence does not show that the veteran's 
PTSD and residuals of fractures of the right clavicle and C7, 
with post-operative laminectomy and fusion are so disabling 
as to render him unable to care for his daily personal needs 
or protect himself from the hazards and dangers of daily 
living without care or assistance on a regular basis, nor do 
these service-connected disabilities confine him to his 
immediate premises.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2004 and January 2005 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in August 2004 and January 2005, specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The correspondence from the RO to the veteran, to include the 
August 2004 and January 2005 letters, requested that the 
veteran provide the RO any evidence in his possession that 
pertained to his claim for SMC.  In this case, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  

In Pelegrini, supra., the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the June 1998 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  Although VCAA notice 
was not provided to the veteran prior to the June 1998 RO 
decision, the Board finds that prior to the June 1998 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would help substantiate his claim.  
In any event, the RO readjudicated the claim after it issued 
its VCAA letter.  See, e.g., Supplemental Statements of the 
Case issued in September 2002 and January 2006.  
It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board initially points out that this appeal involves the 
question of entitlement to special monthly compensation; it 
is not an appeal for service connection as was the case in 
Dingess/Hartman.  In any event, to the extent that the cited 
legal authority is applicable to claims for increased 
compensation, the Board finds that the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for SMC, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date if the claim was 
allowed.  Despite the arguably inadequate notice provided to 
the veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
entitlement to SMC, the questions of the appropriate rating 
or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his claim.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran is entitled to 
SMC, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West 2002)); 38 C.F.R. § 
3.159(c)(4) (2005).

The veteran underwent a VA A&A/Housebound examination in 
October 2001.  The Board also notes that, pursuant to its 
July 2004 remand, the veteran was scheduled on 3 different 
occasions for a VA psychiatric examination to determine his 
ability to leave his home and to care for his basic needs 
without assistance, and he cancelled all of the scheduled 
appointments.  A note form the RO dated in June 2004, shows 
that the veteran refused to attend an examination at the 
scheduled Denver location.  At the time, the RO informed him 
that transportation to the examination site could be provided 
for his convenience.  The note shows that the RO notified him 
that only the assigned Denver VAMC physicians could conduct 
the neuropsychological evaluation pursuant to the Board's 
directives.  The veteran nonetheless refused to attend the 
examination.  In a statement submitted in April 2006, he 
claimed that he was unable to attend an examination at the 
scheduled location because being at said VAMC worsened his 
PTSD symptomatology.  The statement reflects that the RO 
informed the veteran that the required examination could only 
be performed at said location, yet he insisted that the 
examination take place at a different VAMC.  The post-service 
medical reports show that the veteran has repeatedly claimed 
that going to the Denver VAMC worsened his PTSD (March 1999, 
April 2001, August 2002, December 2003 and January 2004).  
However, he has presented no medical or psychiatric evidence 
to support this assertion.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  (Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2005)).

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA. 
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
concludes that VA has no remaining duty under the VCAA to 
provide a medical examination in conjunction with this claim.  

Ordinarily, where a veteran fails to report, without good 
cause, for an examination scheduled in conjunction with a 
claim for an increased rating, in this case a claim for 
special monthly compensation, the claim shall be denied.  38 
C.F.R. § 3.655.  However, the veteran has maintained he was 
unable to present for scheduled VA psychiatric examinations 
at the VA facility in Denver due to an increase in PTSD 
symptoms.  While he has submitted no evidence to support this 
contention, there are examination reports and other medical 
records on file, to include the October 2001 A&A or 
housebound examination report, which contain adequate 
findings upon which to resolve this appeal.  Under these 
circumstances, the Board will adjudicate the appeal on a de 
novo basis rather than deny it as a matter of law based on 
the veteran's failure to report for VA examinations scheduled 
in conjunction with his claim.  
For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

Laws and Regulations

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). See 38 C.F.R. § 3.351(c).

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2005).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

Analysis

The veteran's service-connected disabilities include PTSD, 
which is rated  100 percent.  The RO also granted service 
connection for a fracture of the right clavicle, rated 
noncompensable, and residuals of a fracture at C7, with post-
operative laminectomy and fusion.  The latter disability is 
rated 30 percent.  The medical record also shows that the 
veteran has other non-service connected disabilities, to 
include heart disease and chronic obstructive pulmonary 
disease.

The veteran contends that he is entitled to SMC on the basis 
of being in need of A&A because he is no longer able to care 
for himself as a result of his service-connected PTSD.  He 
has specifically stated that he is unable to perform certain 
house chores such as laundry or cutting the grass.  He 
asserts that he can't administer his own finances, prepare a 
nutritious meal and sometimes has to be reminded to shower.  
The veteran also claims that he must be reminded to take 
medication.  Although he is able to drive, particularly in 
small rural areas, he depends on other people, mostly his 
wife, to drive him on long trips, to include to medical 
appointments, because he claims that he might otherwise 
forget how to get to the medical clinic.

Social Security records of evaluations performed in 1994 
reflect that the veteran had slight to moderate restriction 
of the activities of daily living.  March 1994 records of a 
private hospitalization noted that he was not taking care of 
his own hygiene.  Since 1994, there has been a significant 
decrease in the veteran's level of functioning as reflected 
in Global Assessment of Functioning Scores.  Evaluations 
performed for the Social Security Administration and at 
Parkview Episcopal Medical Center indicate that he has 
deficits in cognitive functioning due to organic brain 
syndrome related to the automobile accident in service.  In a 
July 1997 note the veteran's VA psychologist stated that the 
veteran relied on his wife and daughter to help him with 
medications and in determining his daily routine.  Social 
Security records noted that he had decompensated and he had 
reported auditory hallucinations.  The veteran was recently 
examined to determine the most appropriate diagnosis of his 
neuropsychiatric disorder.  In June 1998 the RO granted 
service connection PTSD that had formerly been rated as 
psychiatric disorder due to head trauma.

The evidence reflects that while the veteran may often times 
may forget to take his medication unless reminded or may lack 
the motivation to perform daily activities; he is competent 
to perform those activities.  A social work assessment report 
dated in August 2001, shows that the veteran reported being 
very involved with AA (Alcoholics Anonymous) and NA 
(Narcotics Anonymous).  He stated that at times he needed his 
wife to remind him to shower and although he changed his 
clothes a few times a week, he lacked the motivation to do 
so.  

The veteran underwent a psychiatric examination in October 
2001.  He stated that he was able to shower, dress and shave 
himself, although he related having difficulty remembering to 
do these things.  He described a typical day as one where he 
would get out of bed, go to the kitchen and make a pot of 
coffee, then he would  read in a recliner chair, mostly AA 
literature.  Thereafter he would have breakfast and then he 
would read some more.  

In October 2001, the veteran underwent an examination for A&A 
or housebound status.  He reported being able to climb stairs 
and walk 2 blocks.  The examiner noted that although the 
veteran reported having been told to limit his exercise to 15 
minutes a day, the medical evidence showed that he was 
actually encouraged to exercise and loose weight.  He also 
indicated that it was realistic that the veteran should be 
unable to mow the lawn due to his weight and chronic 
obstructive pulmonary disease.  

A post-service medical report dated in March 2002, shows that 
although the veteran's wife complained that he was disabled 
due to many physical disabilities, he denied being 
housebound.  In July 2003, the veteran reported that he spent 
most of his time gardening.  In August 2003, he stated that 
he was able to walk 1 to 2 miles daily.  In September 2003, 
he reported exercising 3 times a week or more, riding a 
bicycle, mowing the lawn and working on nautilus equipment.  
He would drive around town occasionally.  A medical note 
dated in September 2003, reflects that the veteran was being 
provided Home Health Care through the VA for housekeeping 
services rather than personal care.  In October 2003, he 
complained of worsening memory problems.  However, post-
service medical records dated in 2004, reflect that he and 
his wife had separated and he was able to successfully take 
his medication and maintain his sugar blood level at an 
acceptable level.  The progress notes show that he was 
attending his medical appointments, to include an anger 
management group, during his wife's absence.  The clinician 
indicated that there was no thought content problem, he was 
goal oriented and had no bizarre or delusional thoughts.  The 
medical evidence clearly indicates in spite of his wife's 
absence, he is able to perform the activities of living on a 
daily basis without assistance.

The Board finds that the overwhelming preponderance of the 
evidence is against a finding that the veteran is unable to 
dress or undress himself; keep himself ordinarily clean and 
presentable; feed himself through loss of coordination of 
upper extremities or through extreme weakness; or attend to 
the wants of nature.  The preponderance of the evidence is 
also against a finding that the veteran is in incapacitated 
such that he requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  It is again important to emphasize that the 
veteran failed to report for three different VA psychiatric 
examinations scheduled in conjunction with this appeal and he 
has not alleged that his PTSD prevents him from presenting 
for an examination.  Rather, he claims that his PTSD symptoms 
would increase if he is examined at a particular facility.  
In any event, there is medical and psychiatric evidence dated 
in recent years in the claims file, along with the veteran's 
own statements, and this evidence weighs against a finding of 
the need for aid and attendance, within the meaning of the 
applicable regulation, on any basis. 

As noted above, SMC at the housebound rate may also be paid 
if a veteran has a single service-connected disability rated 
100 percent and has additional service-connected disability 
or disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems.  
Although the veteran's PTSD is rated 100 percent and he has 
additional service-connected disabilities, these are only 
rated as 30 percent disabling.  As to the question of 
housebound status, the medical evidence does not show that 
his PTSD restricts him to his dwelling or immediate premises.  
To the contrary, the veteran is able to drive a car, take his 
medication and attend his medical appointments, even when his 
wife is not there to assist him with these matters.  The 
Board is aware of Howell v. Nicholson, U.S. Vet. App. No. 04-
624 ((March 23, 2006), wherein the Court of Appeals for 
Veterans' Claims (Court) held that the term "substantially 
confined" in 38 U.S.C.A. § 1114(s) means that a claimant is 
restricted to his house except for medical treatment 
purposes.  Here, it is clear that the veteran leaves the 
house and drives his car by himself for a variety of 
purposes.  It is evident that the veteran limits his 
activities by choice and is not restricted to his home as the 
result of his service connected disabilities. 

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 5 
Vet. App. 36, 42 (1993) (Board failed to evaluate credibility 
and probative value of physicians' statements); Culver v. 
Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board failed in its 
duty to include analysis of credibility or probative value of 
evidence in support of claim for service connection); Miller 
v. Derwinski, 3 Vet. App. 201, 204 (1992)(Board must assess 
credibility and weight of lay testimony); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)(when physician accepts 
veteran's descriptions as credible and renders diagnosis 
thereon, Board has duty to assess credibility and weight to 
be given to the evidence), appeal dismissed, 996 F.2d 1236 
(Fed. Cir. 1993)(unpublished table decision); Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).

In sum, the preponderance of the medical evidence is against 
a finding that the veteran's PTSD is so disabling as to 
render him unable to care for his daily personal needs or 
protect himself from the hazards and dangers of daily living 
without care or assistance on a regular basis, and the 
medical evidence does not show that his PTSD and other 
service-connected orthopedic disabilities confine him to his 
immediate premises.

Based upon the VA medical findings showing the veteran does 
not meet the criteria of 38 C.F.R. §§ 3.352(a) (2005) used in 
determining the need for regular aid and attendance, the 
Board finds that the evidence clearly weighs against 
entitlement to SMC based on a need for the regular aid and 
attendance of another person or on account of being 
housebound.

As the preponderance of the evidence is against the claim for 
SMC based on a need for the regular aid and attendance of 
another person or on account of being housebound, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or being 
housebound is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


